Citation Nr: 1504753	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  13-03 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee condition.


REPRESENTATION

Veteran represented by:	Paul M. Goodson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Kipper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to February 1972, July 1983 to July 1989, and November 2005 to October 2006, with additional verified and unverified periods of Active Duty for Training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In May 2014, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing, a transcript of which has been associated with the claims file.  Subsequent to the May 2014 hearing, the Veteran submitted additional medical evidence accompanied by a waiver of initial RO consideration.  In light of the waiver accompanying the additional evidence, the Board notes that it may consider such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2014).


FINDING OF FACT

The evidence is in relative equipoise as to whether the Veteran's right knee condition is due to an injury incurred while in the Army Reserves during a period of active duty for training.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for establishing entitlement to service connection for a right knee condition have been met.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.6(a), 3.102, 3.15, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As the Board's decision to grant service connection for a right knee condition is completely favorable, no further action is required to comply with the VCAA and implementing regulations with respect to this claim.

Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d).

The term "active military service" includes any period of ACDUTRA during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of INACDUTRA during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Active duty for training means full-time duty performed by the Reserves.  38 C.F.R. § 3.6(c).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for the evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Factual Background

The Veteran contends that his current knee condition is due to an injury he incurred on May 24, 1999, while performing ACDUTRA at Fort Lee, Virginia.

Service treatment records prior to 1999 are silent for complaints of, or treatment for, a right knee condition.  

The Veteran's personnel records show that the Veteran was ordered to Annual Training at Fort Lee, Virginia for a period of 21 days beginning on May 9, 1999.  Thus, the evidence shows that the Veteran was on a period of ACDUTRA on May 24, 1999, the day he alleges the injury occurred.  

A private treatment record dated in June 1999 shows that the Veteran complained of several weeks of right knee pain.  He reported that he was at Fort Lee playing softball and that he pulled some tendons in his knee.  The Veteran indicated that he had an X-ray at Fort Lee, which came back normal.  The Veteran reported that he had difficulty walking down stairs and that he had pain above the knee cap.  After examination, the Veteran was diagnosed with chondromalacia patella.  

An August 1999 private treatment record shows that the Veteran continued to have right knee pain.  The Veteran reported that he "was doing a lot of running in the Reserves and thinks he may have twisted his knee when he was playing softball in an organized game with the Reserves."  

Also of record is a physical profile form dated in October 1999, which shows that the Veteran was placed on a no running profile due to chondromalacia patella and degenerative osteoarthritis of the right knee.  

A September 2001 treatment note from Kenner Army Hospital shows that the Veteran was seen in order to reevaluate his profile for the right knee.  

Another physical profile form, dated in October 2001, shows that the Veteran was given a permanent no running profile for right knee degenerative disc disease.  Thereafter, the Veteran reported chronic right knee pain during military examinations in June 2002, March 2005, and April 2007.

The Veteran was afforded a VA examination in May 2010.  After reviewing the claims file and examining the Veteran, the examiner diagnosed the Veteran with chondromalacia, patellafemoral syndrome, and degenerative joint disease.  The examiner also opined that the Veteran's right knee condition was most likely caused by or a result of military service because the condition had onset while in military service.  

In his May 2011 Notice of Disagreement (NOD), the Veteran indicated that he had enclosed copies of records from Kenner Army Health Clinic, which detailed treatment for the May 1999 knee injury during his period of training.  Thereafter, in a March 2012 letter to the Veteran, the RO indicated that it had received the May 1999 records from Kenner Army Health Clinic.  

At the May 2014 hearing, the Veteran testified that he injured his knee in May 1999 while performing annual training.  He stated that he was running and he heard a pop in his knee and he fell down because of the pain in his knee.  He testified that he sought immediate treatment at Kenner Hospital, where X-rays were performed on the knee.  The Veteran stated that he was given Tylenol and sent back to duty.  The Veteran testified that the Tylenol reduced the pain, but that the knee did not get better.  He stated that after returning from that period of training, he sought private treatment for his knee.  The Veteran also testified that he is receiving continuous treatment for his right knee condition, including pain medication, at a VAMC.

Analysis

Having considered the above evidence in a light most favorable to the Veteran, the Board concludes that he is entitled to service connection for a right knee condition.

As an initial matter, the medical record establishes the existence of several current right knee diagnoses, to include chondromalacia, patellafemoral syndrome, and degenerative joint disease.  See May 2010 VA Examination Report.  As such, the Board finds the current disability element is established.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, the Board finds that the second Shedden element, in-service incurrence of an injury, is also satisfied.  In this regard, the Board notes that the Veteran and his representative have repeatedly referenced May 1999 records from Kenner Army Hospital at Fort Lee.  See May 2011 NOD; January 2013 VA Form 9 Addendum; May 2014 Hearing Testimony.  In correspondence dated in May 2011, the Veteran appears to have sent copies of these records to the RO.  See May 2011 NOD.  Moreover, the RO acknowledged receiving such records in correspondence dated in March 2012.  However, the RO did not list those records as evidence it considered in the January 2013 statement of the case.  The Board has thoroughly reviewed the Veteran's claims file in hopes of reviewing these highly relevant treatment records, but there are no records dated in May 1999 from Kenner Army Hospital associated with the claims file.  

However, a remand is not necessary to obtain these records because even without records showing in-service treatment for a right knee injury, there is competent and credible evidence that the Veteran injured his right knee in May 1999 while performing ACDUTRA at Fort Lee.  Specifically, the Veteran is competent to report an in-service injury because it is factual in nature.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Moreover, the Board finds the Veteran's statements regarding his right knee injury credible despite the absence of records showing treatment for the right knee injury in May 1999.  The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms.").  Further, the Veteran's reports to his private doctor just one month after the May 1999 injury, which are consistent with his later statements regarding his injury, lend further credibility to the Veteran's statements about his knee injury.  This is especially true because the Veteran reported injuring his knee during training long before he filed the instant claim for service connection.  Accordingly, the Board finds that the second Sheddon element is satisfied.  

Turning to the question of whether there is a nexus, or link, between the currently shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  The medical record appears to show consistent and continued complaints of right knee pain from the time of the initial injury to present, which supports the Veteran's competent and credible lay statements regarding his condition.  Moreover, there is a competent medical opinion attributing the Veteran's current right knee disorder to service.  There is no contrary opinion of record.

Based on the evidence above, and resolving all reasonable doubt in the Veteran's favor, the Veteran has a current diagnosis, an in-service injury, and a medical opinion linking the current diagnosis to the in-service injury.  Therefore, the Board finds that service connection for a right knee condition is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

Entitlement to service connection for a right knee condition is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


